Citation Nr: 0616521	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  03-03 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hepatitis C, to 
include as secondary to service-connected post-traumatic 
stress disorder. 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a skin disorder.  

4.  Entitlement to a disability evaluation in excess of 30 
percent for service-connected post-traumatic stress disorder, 
based upon the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from February 
1968 to January 1970.

When this matter was last before the Board of Veterans' 
Appeals (Board) in November 2004, it was remanded to the 
Department of Veterans Affairs (VA), Chicago, Illinois, 
Regional Office (RO) for additional development and 
readjudication.  Following the completion of the requested 
development, a November 2005 rating decision was issued that 
granted the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder, and assigned a 
30 percent disability rating to that disorder, effective from 
January 11, 2001.  The remaining issues were addressed in a 
December 2005 supplemental statement of the case.  The case 
was returned to the Board and is now ready for appellate 
review.  

The issues of entitlement to service connection for hepatitis 
C, to include as secondary to service-connected post-
traumatic stress disorder, and entitlement to a disability 
evaluation in excess of 30 percent for service-connected 
post-traumatic stress disorder, based upon the initial grant 
of service connection, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence and 
information needed to substantiate his claims.  All evidence 
necessary for review of the issues considered herein on 
appeal has been obtained, and VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
his claims and the evidence necessary to substantiate them.

2.  Hypertension was not shown in service, was not manifest 
to a compensable degree within the first post-service year, 
and has not been shown by competent evidence to be related to 
service or to a disease or injury of service origin.  

3.  A current skin disorder, to include lichen planus, tinea 
pedis, tinea manum, and onychomycosis, has not been shown by 
competent evidence to be related to service.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to be related to service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310 (2005).

2.  A skin disorder, to include lichen planus, tinea pedis, 
tinea manum, and onychomycosis, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for hypertension 
and a skin disorder.  He claims that these disabilities were 
first manifest in service and have continued since that time 
to the present day.  He specifically argues that the 
medication that he has used since service has been 
unsuccessful in curing his skin rash.  He believes that 
service connection should be granted on that basis.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  The Board will present the 
applicable legal criteria and then analyze the appellant's 
claims.


Veterans Claims Assistance Act of 2000
VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that in 
correspondence dated in May 2001, July 2002, and January 
2005, the RO advised the veteran of VA's duties under the 
VCAA and the delegation of responsibility between VA and the 
veteran in procuring the evidence relevant to his claims, 
including which portion of the information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  Quartuccio, 16 
Vet. App. at 187.  

Further, the RO provided the veteran with a copy of the 
January 2002 rating decision, December 2002 statement of the 
case, November 2004 Board remand, and December 2005 
supplemental statement of the case, which included a 
discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence used to 
reach that decision.  The December 2002 statement of the 
case, November 2004 Board remand, and December 2005 
supplemental statement of the case provided the veteran with 
notice of all the laws and regulations pertinent to his 
claims and those pertinent to the implementation of the VCAA.  

It is also noted that during the course of this appeal, the 
United States Court of Appeals for Veterans Claims (Court or 
CAVC) handed down Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  In Pelegrini II, the Court reaffirmed 
that the enhanced duty to notify provisions under the VCAA 
should be met prior to an initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim.  In the 
instant appeal, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  The VCAA notices provided to the veteran in May 2001 
and July 2002 were given prior to the first AOJ adjudication, 
but may not have been as complete as the subsequent VCAA 
notice provided to the veteran in January 2005.  
Notwithstanding, since that time, proper notice was provided 
by the AOJ prior to the transfer and certification of the 
veteran's case to the Board.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.

The Board also notes that the January 2005 VCAA notice 
contained a specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim.  38 C.F.R. § 3.159(b)(1) (2005).  Such notice to the 
veteran can be considered satisfactory since it properly 
conveyed to the veteran the required direction contained in 
the regulation.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), reversed on other grounds, No. 05-7157 (Fed. Cir. 
April 5, 2006).

Moreover, throughout the course of this appeal, the RO in 
various correspondence, including the rating decision, 
statement of the case, and supplemental statements of the 
case asked the veteran for all the information and evidence 
necessary to substantiate his claims - that is, evidence of 
the type that should be considered by VA in assessing his 
claims.  A generalized request in the initial VCAA notice for 
any other evidence pertaining to the claims would have been 
superfluous and unlikely to lead to the submission of 
additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
initial notice did not harm the veteran, and it would be 
legally proper to render a decision in the case without 
further notice under the regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In regard to VA's duty to assist, the veteran indicated that 
he had obtained treatment at a VA Medical Center between 1970 
and 1973.  Considerable and repeated efforts were made to 
obtain copies of the veteran's VA post-service medical 
records, without success.  The Board finds that the RO 
undertook a reasonably exhaustive search for those records, 
and that any further efforts are not justified.  

The Board notes that the RO afforded the veteran pertinent VA 
skin examinations in October 2002 and July 2005.  An addendum 
to the July 2005 skin examination report was provided in 
October 2005.  The reports of the examinations look complete 
on their face.  A probative opinion was offered, and the 
rationale for the opinion was provided.  There is no 
indication that additional skin examination is necessary for 
the fair adjudication of the veteran's claim.  38 U.S.C.A. 
§ 5103A.  

It is further noted that the veteran has not been afforded a 
VA examination in this case for the purpose of determining 
the etiology of the hypertension disability at issue.  The 
Board finds in that regard, however, that affording the 
veteran a VA medical examination and obtaining a VA medical 
opinion is not required since it is not necessary to make a 
decision on the claim of entitlement to service connection 
for hypertension.  Essentially, taking into consideration all 
of the evidence, there is no documentation of hypertension in 
service or the first post-service year, and no indication 
that hypertension has been associated by competent evidence 
with service.  To the contrary the medical evidence in this 
case documents that hypertension did not first manifest until 
many years after service.  There is sufficient medical 
evidence in the claims file to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002).  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that either needs to be 
or can be obtained.  It does not appear that there are any 
additional pertinent treatment records to be requested or 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims of entitlement to service 
connection decided herein.  

Finally, it is noted that during the pendency of this appeal, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
awards of service connection as currently on appeal.  As this 
decision results in the denial of the veteran's claims for 
entitlement to service connection, however, the question of 
whether the veteran has been properly notified as to the 
provisions regarding the degree of disability and the 
effective date of an award is rendered moot.  Accordingly, 
the Board will proceed with appellate review.

Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2005).  

Where a veteran served for at least 90 days in a period of 
war and manifests hypertension to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2005).  

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

Hypertension

The veteran contends that he currently has hypertension that 
can be related to his period of service.  He has made no 
specific contentions with respect to this disability.  

Service connection may be granted under 38 C.F.R. § 3.303 if 
the evidence establishes that hypertension is related to 
service.  In this case, however, no competent medical 
evidence or opinion has been entered into the record which 
links or relates hypertension to his period of active 
service.  

The essential facts are uncontroverted.  The veteran's 
service medical records fail to document treatment or 
diagnosis of hypertension in service.  The veteran alleged 
that he received medical treatment from VA immediately after 
service, but despite exhaustive efforts on the part of the 
RO, treatment records for that period were not found.  

The earliest documentation of hypertension is contained in a 
VAMC outpatient treatment record dated in June 1997 showing 
the veteran's admission for methadone maintenance, wherein 
the treating physician indicated that the veteran's blood 
pressure was very high.  The earliest documentation of the 
diagnosis and treatment of hypertension is in a VA outpatient 
treatment record dated in June 2002.  Finally, more recent VA 
outpatient treatment records, dated in August 2005, document 
the diagnosis and treatment of the veteran for hypertension.  

Thus, with respect to the Hickson analysis, it is noted that 
there is medical evidence of the current existence of the 
claimed hypertension.  Hickson element (1) has therefore been 
satisfied with respect to this disorder.  

Hickson element (2) is not satisfied since, as noted above, 
the service medical records contain no evidence of 
complaints, treatment, or diagnosis of hypertension in 
service.  

By the same token, given the absence of medical evidence 
dated within the first post-service year, hypertension has 
clearly not been shown to a degree of 10 percent within one 
year from the date of termination of service.

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

As to Hickson element (3), in this case, there is no 
competent medical evidence or opinion that has been entered 
into the record which links or relates hypertension to his 
period of active service.  

The only opinion which purports to make such a connection is 
that of the veteran himself.  It is noted that the CAVC has 
held that lay persons, such as the veteran, are not competent 
to offer evidence that requires medical knowledge, such as 
the diagnosis or cause of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

In short, while there is a current diagnosis of hypertension, 
there is no evidence of the claimed disorder in service or 
within the first post-service year, and there is no medical 
evidence of a nexus between the veteran's service and 
hypertension.  Accordingly, Hickson element (3) has not been 
met and service connection cannot be granted for 
hypertension.  Moreover, the Board cannot help but comment on 
the fact that the initial objective manifestations of 
hypertension were not until 1997, almost twenty-seven years 
following the veteran's separation from service.  

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
claim for service connection for hypertension.  Accordingly, 
there exists no basis upon which to predicate a grant of 
entitlement to service connection for that disorder.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. §§ 3.102, 
4.3 (2005).

Skin Disorder

The veteran contends that he currently has a skin disorder 
that can be related to his period of service.  He states that 
all of the medications that he has used since service have 
failed to cure his skin disorder.  

Service connection may be granted under 38 C.F.R. § 3.303 if 
the evidence establishes that a skin disorder is related to 
service.  In this case, however, no competent medical 
evidence or opinion has been entered into the record which 
links or relates a skin disorder to his period of active 
service.  

The essential facts are uncontroverted.  The veteran's 
service medical records document the treatment of the veteran 
for a rash on the left leg in September 1968, and a rash on 
the right foot in October 1969.  Macular dermatitis was 
noted.  The examiner stated that it did not look like tinea.  
There was no other documentation in the service medical 
records for a skin disorder.  

Upon application for service connection for a skin disorder 
in January 2001, described therein as "jungle rot," the 
veteran reported no treatment for a skin disorder since 
separation from service.  

The initial documentation of treatment for a skin disorder in 
the post-service medical records is dated in June 2002, 
wherein progress notes reveal the presence of scaly plaques 
on the left hand and both feet.  VA skin examination in 
October 2002 resulted in the diagnoses of mild tinea pedis, 
mild tinea manum, and mild onychomycosis.  

Pursuant to the Board's November 2004 remand, a VA skin 
examination was conducted in July 2005 for the purpose of 
determining whether there existed a skin disorder that could 
be related to the veteran's period of service.  The claims 
file and the remand were reviewed by the examiner in 
conjunction with the examination.  Following examination, the 
diagnoses were lichen planus - fingernails, and oral erosive 
lichen planus.  The examiner opined that it was not likely 
due to service.  In October 2005, the VA examiner prepared an 
addendum to the July 2005 report.  In the addendum, the 
examiner stated that the cause of lichen planus is unknown.  

Thus, with respect to the Hickson analysis, it is noted that 
there is medical evidence of the current existence of a 
current skin disorder, namely, lichen planus (shown in the 
July 2005 VA examination), tinea pedis, tinea manum, and 
onychomycosis (shown in the 2002 VA examination).  Hickson 
element (1) has therefore been satisfied with respect to this 
disorder.  

Hickson element (2) is also satisfied since, as noted above, 
the service medical records contain evidence of complaints, 
treatment, or diagnosis of skin disorders in 1968 (rash) and 
1969 (macular dermatitis).  

As to Hickson element (3), however, in this case, there is no 
competent medical evidence or opinion that has been entered 
into the record which links or relates a current skin 
disorder to the veteran's period of active service.  

The only opinion which purports to make such a connection is 
that of the veteran himself.  It is noted that the CAVC has 
held that lay persons, such as the veteran, are not competent 
to offer evidence that requires medical knowledge, such as 
the diagnosis or cause of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

On the other hand, the medical evidence against the veteran's 
claim includes the report of the July 2005 skin examination, 
wherein the VA examiner concluded that the veteran's current 
skin disorders were not likely due to service.  It is 
important to note that this opinion was offered by a medical 
professional based upon a review of the claims file and the 
examination of the veteran.  It is thus deemed highly 
probative.  

In short, while there is a current diagnosis of a skin 
disorder, there is no medical evidence of a nexus between the 
veteran's service and a current skin disorder.  Accordingly, 
Hickson element (3) has not been met and service connection 
cannot be granted for a current skin disorder.  Moreover, the 
Board cannot help but comment on the fact that the initial 
objective manifestations of a post-service skin disorder were 
not until 2002, over thirty years following the veteran's 
separation from service.  

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
claim for service connection for a skin disorder.  
Accordingly, there exists no basis upon which to predicate a 
grant of entitlement to service connection for that disorder.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. §§ 3.102, 
4.3 (2005).




ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for a skin disorder is 
denied.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

As noted above, in a November 2005 rating decision, service 
connection was granted for post-traumatic stress disorder and 
it was evaluated as 30 percent disabling, effective from 
January 11, 2001.  In May 2006, the appellant's service 
representative submitted a "Post-Remand Brief" in which two 
critical points pertinent to that grant of service connection 
were advanced on behalf of the veteran.  

First, the representative noted the veteran's long history of 
substance abuse, including heroin use.  The representative 
then questioned whether the veteran's hepatitis could be 
causally related to his substance abuse, which in turn could 
be causally related to the recently service-connected post-
traumatic stress disorder.  The Board acknowledges that 
although service connection for hepatitis on a direct 
incurrence basis has been adjudicated, service connection for 
hepatitis on a secondary basis to post-traumatic stress 
disorder has not heretofore been developed or considered by 
the RO.  The issue must therefore be remanded for such 
consideration prior to appellate consideration by the Board.  
Such development should include a VA examination since the 
evidence is such that a decision cannot be made in this case 
without such an examination.  

Secondly, the veteran's representative expressed disagreement 
in writing with the initial 30 percent disability evaluation 
that has been assigned to the veteran's service-connected 
post-traumatic stress disorder.  When there has been an 
initial RO adjudication of a claim and a notice of 
disagreement has been filed as to its denial, the appellant 
is entitled to a statement of the case (SOC), and the RO's 
failure to issue a statement of the case is a procedural 
defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA/AMC should send the veteran 
a VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), in 
compliance with the holding of the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The notice 
must include an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claims on 
appeal.  The VCAA notice should also 
request the veteran to submit any 
evidence in his possession that 
pertains to the claims.  The VBA/AMC 
should otherwise insure that the 
requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) have been met 
in this case.

The veteran should also be asked to 
identify the names, addresses and dates 
of treatment of all medical care 
providers (VA and non-VA) who treated him 
for hepatitis C, post-traumatic stress 
disorder or substance abuse from his 
separation from service until the 
present.  The records documenting such 
treatment should be obtained and 
associated with the claims folder.

3.  After any additional evidence has 
been obtained and associated with the 
file, the AMC must make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded another 
examination by an appropriate physician 
trained in the diagnosis and treatment of 
post-traumatic stress disorder for the 
limited purpose of determining whether 
his hepatitis C is etiologically related 
to his service-connected post-traumatic 
stress disorder by way of causing or 
permanently increasing the veteran's 
propensity for substance abuse, or 
otherwise.  

The claims file must be made available 
to and pertinent documents therein 
reviewed by the examiner in connection 
with the examination.  The examiner 
must annotate the examination report 
that the claims file was in fact made 
available for review and reviewed in 
conjunction with the examination.  Any 
further indicated special tests and 
studies should be conducted.
The examiner must address the 
following medical question:
Is it unlikely, likely, or at least as 
likely as not (examiner to choose one) 
that the veteran's hepatitis C is 
etiologically related to his service-
connected post-traumatic stress 
disorder by way of causing or 
permanently increasing the veteran's 
propensity for substance abuse, or 
otherwise?
If the examiner is unable to make such a 
determination based upon the existing 
evidence, he or she should so state.  A 
complete rationale for any opinions 
expressed should be provided.

4.  Thereafter, the AMC should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and pursue any development 
required by the record at hand, including 
further medical examination.  

In particular, the AMC should review the 
requested examination report and required 
medical opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the AMC should implement 
corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above to include VA 
examination, the AMC should readjudicate 
the claim of entitlement to service 
connection for hepatitis C claimed 
alternatively on a direct incurrence 
basis or as secondary to the service-
connected post-traumatic stress disorder.  
If the benefit requested on appeal is not 
granted to the veteran's satisfaction, 
the VBA AMC should issue a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence (including any recently 
submitted) and applicable law and 
regulations pertinent to the claim 
currently on appeal.  A reasonable period 
of time for a response should be 
afforded.  

6.  The VBA AMC should issue a statement 
of the case to the veteran and his 
representative addressing the issue of 
entitlement to a disability evaluation in 
excess of 30 percent for service-connected 
post-traumatic stress disorder, based upon 
the initial grant of service connection.  
The veteran and his representative must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. § 
20.302(b) (2005).  

Then, only if the appeal is timely 
perfected, the issue should be returned to 
the Board for further appellate 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims and could result 
in a denial.  38 C.F.R. § 3.655 (2005).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


